Talmadge, J.
(concurring/dissenting) — I agree with the majority that the trial court incorrectly granted summary judgment to the defendants on Jack Staats’ claim under 42 U.S.C. § 1983 alleging excessive use of force by Washington *784State Department of Fish and Wildlife officer James Brown. But I part company with the majority because the only claim remaining to Staats after proper application of our rules on appeal, and state and federal law on qualified immunity, is his claim of excessive use of force. The majority plainly misstates the law on the authority of fish and wildlife officers. Thus, I would affirm the dismissal of all claims against Brown except the excessive use of force claim, which I would remand to the trial court.
Initially, the majority reaches an issue not properly before us. Staats claims Brown entered his home on September 3, 1993 without a warrant and took his wallet, violating 42 U.S.C. § 1983. If this allegation were true, and if the issue had been properly preserved and argued by Staats, then there would be a constitutional violation and Brown would have no qualified immunity. However, although Staats mentioned this issue in passing in his Brief of Appellant,15 it is not mentioned in the brief in the context of an assignment error, as is required by RAP 10.3(a)(3).16 Staats was obliged under our Rules of Appellate Procedure to appropriately raise the § 1983 issue before the Court of Appeals. See RAP 10.3(a)(3).
We have on occasion allowed an appeal of issues not previously raised before the court. RAP 1.2(a) states: “These rules will be liberally interpreted to promote justice and facilitate the decision of cases on the merits.” This rule makes clear a technical violation of the rules will not bar appellate review “where the nature of the challenge is perfectly clear, and the challenged finding is set forth in the appellate brief[.]” State v. Olson, 126 Wn.2d 315, 322, 893 P.2d 629 (1995) (quoting Daughtry v. Jet Aeration Co., 91 Wn.2d 704, 592 P.2d 631 (1979)). But where the issue associated with the error is not plainly articulated in the *785assignment of error and not argued in the brief, we will refuse to consider such issue. See Olson, 126 Wn.2d at 323.
Moreover, this issue is not discussed at all in the Court of Appeals’ opinion. Insofar as the Court of Appeals did not even address the issue, we must assume the Court of Appeals did not believe the issue was before it. If Staats were aggrieved by the failure of the Court of Appeals to address the issue, then he was obliged to raise the issue appropriately in his answer to Brown’s petition for review. See RAP 13.4(d); RAP 13.7(b); Shumway v. Payne, 136 Wn.2d 383, 392-93, 964 P.2d 349 (1998); see also Estate of Jordan v. Hartford Accident & Indem. Co., 120 Wn.2d 490, 496, 844 P.2d 403 (1993) (citing to RAP 13.7(b)). This issue is not mentioned anywhere in Staats’ Response to the Petition for Review. As we stated in Shumway, we review on appeal “only the questions raised in the petition and in the answer to the petition, unless the court orders otherwise.” Shumway, 136 Wn.2d at 392-93; see also RAP 13.7(b); Jordan, 120 Wn.2d at 496 (refusing to review appellate court’s decision where respondent failed to assign error to that court’s ruling). In failing to raise the issue in his answer, Staats waived the issue before this court. See Erdmann v. Henderson, 50 Wn.2d 296, 298, 311 P.2d 423 (1957); see also Young v. Key Pharm., Inc., 130 Wn.2d 160, 166 n.3, 922 P.2d 59 (1996) (refusing to consider an issue where plaintiff failed to raise it in his answer to the petition for review). In light of the foregoing, we should not reach the question of whether Brown’s alleged intrusion into Staats’ trailer to get Staats’ wallet violated 42 U.S.C. § 1983.
The most significant flaw in the majority’s analysis is its determination that the warrantless arrest authority of a fish and wildlife officer was not clearly established for purposes of qualified immunity. Our decision in Guffey v. State, 103 Wn.2d 144, 690 P.2d 1163 (1984), is generally controlling with respect to the qualified immunity enjoyed by law enforcement officers in Washington for claims under state law. A law enforcement officer may be qualifiedly im*786mune from state claims for false arrest or imprisonment, assault, and battery, if the officer was (1) carrying out a statutory duty, (2) according to the procedures dictated to him by statute and superiors, and (3) while acting reasonably. See Guffey, 103 Wn.2d at 152.
Here, there is nothing in the record to suggest that in attempting to cite, and eventually to arrest Staats, Brown failed to carry out a statutory duty, or that he carried out the duty in a manner contrary to Title 75 RCW Furthermore, Brown had no knowledge of any alleged conflict between former RCW 75.10.020(2) (1992) and RCW 10.31.100. Thus, his reliance on the authority of Title 75 RCW is reasonable. When Brown went to Staats’ residence, Brown was carrying out the duties associated with his fisheries position (i.e., attempting to cite Staats for the hydraulics violation). Consequently, he is qualifiedly immune for claims under state law.
The test for qualified immunity under federal law is an objective one, measured by reference to clearly established law. See Harlow v. Fitzgerald, 457 U.S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982). The Court of Appeals in Altshuler v. City of Seattle, 63 Wn. App. 389, 819 P.2d 393 (1991) (citing United States Supreme Court decisions in Harlow, and Anderson v. Creighton, 483 U.S. 635, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987)), review denied, 118 Wn.2d 1023, 827 P.2d 1392 (1992), indicated law enforcement officers are entitled to qualified immunity from liability in performing discretionary functions if their conduct does not violate “clearly established statutory or constitutional rights of which a reasonable person would have known.” Altshuler, 63 Wn. App. at 393 (quoting Harlow, 457 U.S. at 818). In order to demonstrate a constitutional right is “clearly established,” the plaintiff must prove a reasonable official would understand that what he or she was doing violated a right. See generally Anderson, 483 U.S. at 640 (“This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful. . . but, it is to say that in the light of *787pre-existing law, the unlawfulness must be apparent.”); see also Harlow, 457 U.S. at 818.
In the present case, the central questions we must confront are whether Staats had a right to be free from a warrantless arrest and whether such a right was “clearly established” under Washington law. The majority’s laborious analysis of Washington law regarding warrantless arrests by fish and wildlife officers and the nature of the arrest by Brown for Staats’ violation of former RCW 75.20.100 (1992) clearly indicate Brown had authority to make a warrantless arrest. Even if he did not, Staats’ right to be free of a warrantless arrest under the circumstances was certainly not a “clearly established” right foreclosing the application of qualified immunity in favor of the law enforcement official.
I agree with the majority that Brown arrested Staats for refusing to cooperate in receiving a citation for the hydraulics violation. However, as former RCW 75.10.040(3) (1992)17 states, “[I]t is unlawful to knowingly or wilfully resist or obstruct a fisheries patrol officer in the discharge of the officer’s duties.” (Emphasis added.) The word “obstruct” means “to be or come in the way of : hinder from passing, action, or operation : impede, retard.” Webster’s Third New International Dictionary 1559 (1986). By refusing to provide the information Brown needed to complete the citation, Staats was interfering with or impeding Brown’s duties as a fisheries patrol officer. Thus, Brown had the authority to arrest Staats for violating a provision of Title 75 RCW.
In addition to Brown’s authority to arrest Staats for refusing to cooperate, Brown had authority to arrest Staats for the hydraulics violation without a warrant. By its plain terms, former RCW 75.10.020(2) (1992)18 specifically gives fish and wildlife officers the authority to make warrantless arrests for violations of the Fisheries Code:
*788Fisheries patrol officers and ex officio fisheries patrol officers may arrest without warrant a person they have reason to believe is in violation of this title or rules of the department.
(Emphasis added.) Despite such unambiguous statutory-language, the majority studiously avoids any serious reference to this plain grant of warrantless arrest authority. The majority takes the position this specific language is inoperative because former RCW 10.31.100 (Supp. 1993), the general statute dealing with the arrest authority of police officers, applies instead. Consequently, Brown would not have had authority to arrest Staats for a misdemeanor unless Staats had committed the misdemeanor in Brown’s presence. The majority also contends no exception to specifically delineated warrant requirements was set forth in former RCW 10.31.100 for fish and wildlife officers.
The majority’s analysis misreads the Fisheries Code, Title 75 RCW, which is self-contained, and fails to apply our long-standing principles of statutory interpretation. Former RCW 75.10.010 (1992),19 the section immediately preceding the one at issue here, provides fisheries officers with the power to make warrantless arrests for general criminal law violations committed in their presence. See former RCW 75.10.010(2). This section is obviously unnecessary if former RCW 10.31.100 controls the arrest authority of fisheries officers. Clearly the Legislature intended to confer broader authority on fish and wildlife officers in section .020. However, nothing in former RCW 10.31.100 indicates it applies to fish or wildlife officers at all, as no reference is made to Title 75 RCW or Title 77 RCW.20
In fact, in the most recent session of the Legislature, the Legislature combined the provisions of Title 75 RCW and Title 77 RCW regarding the enforcement power of fish and wildlife officers. Laws of 1998, ch. 190, §§ 1, 114, 124. The *789Legislature specifically reauthorized fish and wildlife officers to engage in warrantless arrests of persons found to be violating either Title 75 RCW or Title 77 RCW. Laws of 1998, ch. 190, § 114.
Again, the authority of fish and wildlife officers is self-contained and has no relationship whatsoever to RCW 10.31.100. This is consistent with our rule of statutory construction, which provides that a specific statute controls over a general statute on the same topic. Waste Management of Seattle, Inc. v. Utilities & Transp. Comm’n, 123 Wn.2d 621, 630, 869 P.2d 1034 (1994). Furthermore, the language in former RCW 75.10.020(2) is unambiguous: “[fisheries patrol officers . . . may arrest without warrant a person they have reason to believe is in violation of this title[.]” (emphasis added). The operative word in subsection (2) is the word “may.” We have previously held that the word “may” has a permissive or discretionary meaning. See Yakima County (West Valley) Fire Protection Dist. No. 12 v. City of Yakima, 122 Wn.2d 371, 381, 858 P.2d 245 (1993). Thus, former RCW 75.10.020(2) permits the fisheries officer to “arrest without warrant a person they have reason to believe is in violation of this title[.]” (emphasis added). This subsection places the discretion with the fisheries officer to determine if there is probable cause to believe a violation has occurred. Furthermore, this subsection does not require that the violation occur in the presence of the officer before the officer may arrest an offender; rather it merely requires the officer to have a reasonable belief that the offender “is in violation of this title[.]” Former RCW 75.10.020(2).
The rationale for the authority of fish and wildlife officers to make warrantless searches, seizures, and arrests is manifest. If an officer were compelled to secure a warrant before arresting an offender, then the offender could abscond with the illegal fish or wildlife in his or her possession. Moreover, if the intent of the Legislature were to require a fish and wildlife officer to actually view the misdemeanor violation as it occurred, such intent would prevent an officer from arresting most offenders for most *790fish and wildlife violations. The officer would literally have to be present at the time the individual pulled the illegal fish out of the water or illegally shot the animal before a violation could be found. This hardly makes sense. We are not obliged to construe statutes in a way that results in absurd consequences. See State v. Riles, 135 Wn.2d 326, 340, 957 P.2d 655 (1998); see also Wright v. Engum, 124 Wn.2d 343, 351-52, 878 P.2d 1198 (1994) (“As a rule of statutory interpretation, courts construe statutes to avoid ‘absurd or strained consequences’.”). For all of the foregoing reasons, Brown’s authority as a fish and wildlife officer to make warrantless arrests is clear.
An additional reason for believing Brown was qualifiedly immune from liability is that even if we were to interpret former RCW 75.10.020(2) as requiring the commission of a misdemeanor in the officer’s presence, then it would appear Staats actually violated former RCW 75.20.100 in Brown’s presence after all. RCW 75.20.100 is violated when a person begins a construction project within the bed of a river “without first having obtained” a hydraulics permit. On June 1, 1993, the first day fish and wildlife officers were present on Staats’ property, officer Woltring observed bulldozing work, which deposited rocks and debris below the high water mark of the Snake River. Woltring conveyed his observations to Brown that day, and Brown personally observed the deposited materials. A habitat manager, in Brown’s presence, also verified deposits had been made in the bed of the river. Staats then confirmed he had done this work without first obtaining a hydraulics permit. Thus, Brown had probable cause at that point to believe Staats had violated the statute; the violation occurred in Brown’s presence and he could have issued a citation on the spot. .See State v. Graham, 130 Wn.2d 711, 927 P.2d 227, 65 A.L.R.5th 773 (1996) (probable cause exists based on the facts and circumstances known to the officer at the time). The fact he waited three months to issue the citation, hoping Staats and the Department could work out a plan for revegetation of the site, does not alter the fact Brown had personal knowledge Staats violated the statute.
*791The majority believes Brown had to have contemporaneous information in June regarding the violation of the statute; that is, he had to know Staats “commenced” work; this is an absurd interpretation of the statute. Literally, under the majority’s analysis, if fish and wildlife officers encountered a sweeping violation of RCW 75.20.100 — evidence the bank of a river had been bulldozed, bulldozers parked about the site, and work busily being undertaken— the day after work commenced on the project, then they could not cite the owner of the property because the work had not “commenced” on that specific day. Again, we are not obliged to give interpretation to a statute that results in such an absurd consequence. See Riles, 135 Wn.2d at 340.
Notwithstanding his own observations on June 1, 1993, Brown was entitled to rely on the information conveyed to him by officer Woltring to support his probable cause determination that a violation of former RCW 75.20.100 had occurred. See Torrey v. City of Tukwila, 76 Wn. App. 32, 39, 882 P.2d 799 (1994) (under the fellow officer rule, information conveyed by one law enforcement officer to another is sufficient to support probable cause). See also State v. Maesse, 29 Wn. App. 642, 646-47, 629 P.2d 1349 (an arresting officer who does not personally possess sufficient information to constitute probable cause may still make a warrant-less arrest if he acts upon the direction or as a result of a communication from a fellow officer), review denied, 96 Wn.2d 1009 (1981).
Additionally, even as late as September, Brown had contemporaneous information Staats had violated former RCW 75.20.100. Apparently, Staats agreed to enter into a deferred prosecution with the State, which would have allowed Staats to avoid a conviction for the hydraulics violation if he agreed to restore and revegetate the riverbank. Clerk’s Fapers at 102, 104; Supplemental Br. of Fet’r at 29; Staats v. Brown, No. 15846-2-III, 1997 WL 716538, at *1 (Wash. Ct. App. Nov. 18, 1997) (unpublished opinion). But, by September, Staats still had not obtained a permit or undertaken any restoration work.
*792Brown’s stated purpose for his September visit to Staats’ property was to present a formal restoration plan to Staats so he would know what was required for his deferred prosecution.21 The citation was intended to put the deferred prosecution process in motion. Accordingly, Brown was discharging his duties when he went to Staats’ house to discuss the deferred prosecution. During his visit, Brown reexamined the site and “confirmed the work had caused surface material to be exposed, that the vegetation had been uprooted or buried, and that material was left free to weather and wash into the river bed area.” Clerk’s Papers at 138. Thus, Brown had contemporaneous knowledge Staats had violated, and remained in violation of, the statute.
Finally, under federal law, an officer’s actual or good faith belief he or she has probable cause to arrest is a complete defense to liability for an action under § 1983 arising out of an arrest. See Owen v. City of Independence, 445 U.S. 622, 100 S. Ct. 1398, 63 L. Ed. 2d 673 (1980); see also Anderson, 483 U.S. at 641 (an officer who reasonably but mistakenly concludes that probable cause is present is entitled to qualified immunity). Here, Brown reasonably believed he had probable cause to cite or arrest Staats for a violation of former RCW 75.20.100, given the plain language of the Fisheries Code permitting warrantless arrests. A reasonable officer, reading former RCW 75.10.020(2), would believe he or she could make a warrantless arrest.
The majority’s interpretation of former RCW 75.20.100 and former RCW 75.10.020 is strained and results in absurd consequences. If we adopt the view of former RCW 75.10.020 suggested by the majority here, we effectively gut any enforcement authority for the Department of Fish and Wildlife with respect to nearly all fish and wildlife violations. Our interpretation of the enforcement statute runs contrary to the specific language of the statute and *793the specific legislative intent manifested in numerous amendments to the law, including the most recent amendments in the 1998 legislative session. Such an interpretation would not be beneficial to the preservation of natural resources in our state.
Agent Brown enjoyed qualified immunity from any liability for both state-law-related claims and federal claims. However, Staats has stated a cause of action under 42 U.S.C. § 1983 for Brown’s alleged excessive use of force in effecting Staats’ arrest.22 Thus, I would affirm the trial court with the exception of the claim for excessive use of force under 42 U.S.C. § 1983.
Guy, C.J., 'and Ireland, J., concur with Talmadge, J.

“In this case, Mr. Staats has alleged that Officer Brown not only entered his property on the Snake River, hut also entered his residence (purportedly to obtain identification information).” Br. of Appellant at 10.


RAP 10.3(a)(3) requires “[a] separate concise statement of each error a party contends was made by the trial court, together with the issues pertaining to the assignments of error.”


Repealed by Laws of 1998, ch. 190, § 124.



Id.



Id.


Indeed, as we noted in State v. Mierz, 127 Wn.2d 460, 472 n.8, 901 P.2d 286, 50 A.L.R. 5th 921 (1995), “Wildlife [officers] have statutory authority to make warrantless searches, seizures, and arrest under certain circumstances[,]” under authority expressly provided for in Title 77 RCW.


The district court also noted Brown “returned for the purpose of again observing the site and for the purpose of issuing [the citation].” Clerk’s Papers at 139.


The majority spends considerable time discussing the force employed by Brown to subdue Staats and, if entirely true, Staats states a § 1983 claim against Brown. It is noteworthy, however, that the story is not so one-sided as the majority portrays it — Brown found a handgun on Staats’ person during the arrest. The trier of fact should have the opportunity to sift out the respective stories.